Order entered January 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00018-CR

                                DEVONTE WEBB, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F13-56001-J

                                           ORDER
       Appellant was sentenced and filed a notice of appeal on October, 2014. The notice of

appeal, however, was not transmitted to this Court until January 7, 2015. We now have before

us the January 7, 2015 request of court reporter Kimberly Xavier for an extension of time to file

the reporter’s record. Ms. Xavier stated she received the request for the reporter’s record on

January 5, 2015.

       We GRANT the extension request and ORDER Ms. Xavier to file the reporter’s record

by JANUARY 30, 2015.

       We ORDER the Dallas County District Clerk to file the clerk’s record by JANUARY

30, 2015.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Kimberly Xavier, official court reporter, Criminal District Court No. 3; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE